Citation Nr: 0935476	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-10 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen service connection for posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran had active military service in the United States 
Army from February 1971 to April 1972, during the Vietnam 
Era.  He also subsequently served in the Army Reserves with 
various periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA).
 
This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Hartford, Connecticut, 
Regional Office (RO).

In May 2008, the Veteran testified before Decision Review 
Officer at the RO.  A transcript of that hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West 2002).

The Veteran is in receipt of disability benefits from the 
Social Security Administration (SSA), as indicated from a 
written statement dated in May 2008.  The records from the 
SSA, however, have not been requested for consideration.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (the duty to 
assist includes obtaining records from the SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether VA should award disability compensation 
benefits); see also Baker v. West, 11 Vet. App. 163, 169 
(1998) (VA's duty to assist includes obtaining SSA records 
when the Veteran reports receiving SSA disability benefits, 
as such records may contain relevant evidence).

Additionally, the Veteran served in the Army Reserves with 
various periods of active duty for training (ACDUTRA) and 
inactive duty for training (INACDUTRA).  The Veteran stated 
that while he was in the Reserves he was a recruiter at 
Stanford and that he was assigned to the 73rd.  (See May 2008 
DRO hearing transcript, p. 12)  Thus, upon remand, the 
Veteran should be requested to provide additional and 
specific information about dates of his Reserve service, so 
that records can be requested. 

Further, the Veteran received treatment from Norwalk Medical 
Group and the VAMC in Connecticut for his headaches.  (See 
May 2008 DRO hearing transcript, p. 5).  An attempt should be 
made to obtain the VA treatment records from the VAMC in 
Connecticut (treatment was received in the early 1980's).  
Although the RO made two attempts to obtain the Norwalk 
Medical Group records, the RO should make an additional 
attempt to obtain them in light of the remand.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file should be requested 
(i.e., from Norwalk Medical Group and 
VAMC in Connecticut).  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

2.  The AMC/RO should contact the Veteran 
to provide more details, including 
specific dates and unit assignments, 
regarding his Army Reserve service 
following his discharge from active duty 
in April 1972.  The AMC/RO should attempt 
to obtain any medical records reflecting 
his physical condition during such 
reserve service.  All efforts to obtain 
these records should be fully documented 
for the file. 

3.  Obtain the Veteran's SSA records, 
including copies of any medical records 
used to decide his claim, hearing 
transcripts, etc.  All records obtained 
pursuant to this request should be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

4.  After the requested development has 
been completed, and after undertaking any 
other development deemed appropriate, 
including VA examination, the RO should 
re-adjudicate the issues on appeal.  If 
the benefits sought remain denied, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case, and should be afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


